STATE OF LOUISIANA
              COURT OF APPEAL, FIRST CIRCUIT

 JONATHAN                WALLACE          GURR                                                                 NO.           2021       CW    1255

VERSUS


ROBERT                PORTER,          INDIVIDUALLY                AND AS
NATURAL                TUTOR        OF    HIS    MINOR        CHILD,
R. P.,        BOH           BROS.        CONSTRUCTION               CO.,
L. L. C.,              AND/ OR         JAMES     CONSTRUCTION
GROUP,                L. L. C.,        BONE     SAFETY        SIGNS,
LLC,      SAFEAUTO                  INSURANCE          COMPANY,                                               FEBRUARY              10,      2022
ABC      INSURANCE                  COMPANY AND             DEF
INSURANCE                   COMPANY




In      Re:                 G. E. C.,       Inc.,   Philip K. Meyers,  P.                                E.        and       XL    Specialty
                            Insurance            Company, applying   for                                  supervisory                     writs,

                            19th        Judicial            District               Court,           Parish              of    East           Baton
                            Rouge,        No.    660066.




BEFORE:                     McDONALD,           LANIER,        AND WOLFE,                 JJ.


          WRIT               GRANTED.                 The          trial            court'      s        September                 23,         2021
judgment                 which          denied        the     motion               for                        judgment
                                                                                          summary                                filed           by
defendants,                    G. E. C.,        Inc.        and         XL    Specialty              Insurance                                   is
                                                                                                                              Company,
reversed.                     We    find        the    peremptive                   period          in    La.        R. S.         9:   5607     is
applicable                   to     plaintiff,             Jonathan                Gurr' s,         claims           against             G. E. C.,
Inc.,             a     firm        licensed          to      practice                                             in    the        State
                                                                                     engineering                                                 of

Louisiana,
                             and XL Specialty Insurance Company,                                               and       the       claims        in
this          action              arise        out     of     an        engagement              to       provide
                                                                                                                              engineering
services.                    Plaintiff,              Jonathan            Gurr,        filed          his       suit          on   August         1,
2017,             more            than      five       years             after           the         time          the        owner,           the
Department of Transportation and Development,                                                                 took       possession              of
the improvement with its March 4, 2005 Notice                                                                 of    Completion.                  We
further                 find        that         the        indemnity                provision                 in        the            contract
between                G. E. C.,         Inc.        and      the        Department                 of     Transportation                      and
Development                    does       not    affect            the                                                  the       peremptive
                                                                              applicability                   of
period                set     forth        in   La.        R. S.        9: 5607.          Boes           Iron        Works,             Inc.     v.
M. D.     Descant,                  Inc.,       2014- 0270 (                 La.                1st       Cir.           9/ 19/ 14),
                                                                                     App.                                                      154
So. 3d        555,           559;        and    Ebinger            v.    Venus        Const.                             2008- 379 (
                                                                                                       Corp.,                                  La.
App.          3rd           Cir.         10/ 1/ 08),          995            So. 2d       1224,           1226.                   Plaintiff,
Jonathan                 Gurr,          failed        to    produce                tactual          support              sufficient              to
establish                   the     existence          of      a        genuine          issuer          of     material                fact     or

that defendants are not entitled to judgment as a matter of law.
Accordingly,                      we     grant        the      motion              for      summary             judgment                finding
plaintiff' s                   claims           against            G. E. C.,          Inc.,                        its
                                                                                                     and                     insurer,           XL
Specialty                     Insurance               Company,                 are        perempted,                     and            dismiss
plaintiff' s                      claims        against             defendants,                     G. E. C.,            Inc.           and     XL
Specialty Insurance Company.

                                                                        JMM
                                                                        WIL

                                                                         EW
              O         PPIPEAL,         FIRST       CIRCUIT




        DEPUT4EIRK OF COURT
                      FOR     THE       COURT